In an action to recover damages for personal injuries sustained by plaintiff through the alleged negligence of the defendant, by reason of plaintiff’s fall down the stairs of defendant’s apartment house in which she was a tenant, judgment of the City Court of Yonkers, in favor of plaintiff against defendant, entered on the verdict of a jury, reversed on the law, with costs, and complaint dismissed on the law, with costs. In our opinion plaintiff failed to prove a cause of action. (Tryon v. Chalmers, 205 App. Div. 816; Laun v. Karl, 251 id. 718; affd., 278 N. Y. 506; Charanis v. R. H. Macy & Co., Inc., 2S7 App. Div. 980; Balastiere v. Lovecchio, 260 id. 1030.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.